PER CURIAM.
This is the second time we have had an opportunity to review an award for appellants in this case.
Mildred McNash and her son, Walter, were injured in an automobile accident. Mildred, her husband and son sued the alleged tort-feasor and recovered a jury verdict which, on appeal, was reversed on the grounds of inadequacy. Upon remand the parties submitted the case to the court without a jury based upon the testimony adduced at the original trial, plus additional live testimony of Mrs. McNash. The trial judge rendered an award substantially higher for both Mrs. McNash and her husband than the original jury award.
Appellants still contend the award is inadequate, and we could well affirm a much larger award. However, we cannot say the record does not support the finding of the trial judge. Thus, to find as appellant suggests would require us to substitute our judgment for that of the trier of fact.
Accordingly the judgment appealed from is affirmed.
AFFIRMED.
CROSS, DOWNEY and DAUKSCH, JJ., concur.